NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIKIYAS ALTAYE KEBEDE,                          No.    14-71769

                Petitioner,                     Agency No. A205-169-440

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Mikiyas Altaye Kebede, a native and citizen of Ethiopia, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We review de novo claims of due process violations in

immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on omissions from Kebede’s asylum application and declaration as to his

alleged 2005 and 2011 detention and beating by government authorities, and as to

his sister’s detention and torture. See Shrestha, 590 F.3d at 1048 (adverse

credibility finding reasonable under the totality of the circumstances); see also

Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir. 2016) (omissions that tell a

“much different – and more compelling – story of persecution than [the] initial

application” can properly form the basis for an adverse credibility finding (quoting

Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011))). Kebede’s explanations

do not compel a contrary conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th

Cir. 2000). In this case, in the absence of credible testimony, Kebede’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

                                          2                                    14-71769
      Kebede’s CAT claim fails because it is based on the same testimony the

agency found not credible, and Kebede does not point to any other evidence in the

record that compels the conclusion that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government of Ethiopia. See

id. at 1156-57.

      Finally, we reject as unsupported by the record Kebede’s contentions that

the agency violated his due process rights. See Lata, 204 F.3d at 1246 (requiring

error to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                            3                                14-71769